Citation Nr: 1604711	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder to include ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Robert Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from February 1970 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  This matter was subsequently transferred to the jurisdiction of the RO located in Winston-Salem, North Carolina.   

In July 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the July 2009 hearing is no longer in the Board's employ.  In February 2012, the Board notified the Veteran of this fact, gave him an opportunity to testify at another hearing, and informed him that if he did not respond to this letter in 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  The Veteran did not respond to this letter, and therefore, the Board finds that he does not want another hearing before the Board.

In a January 2010 decision, the Board denied the claim of service connection for hypertension and congestive heart failure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Motion for Joint Remand, the parties to the appeal agreed that the Board's denial of entitlement to service connection for hypertension, to include as a result of exposure to herbicides was not the subject of the motion and should not be disturbed.  The parties indicated that the issue of entitlement to service connection for congestive heart failure was the subject of the joint motion and remained on appeal.  The parties requested that the Board decision that denied service connection for congestive heart failure be vacated and that the matter be remanded to the Board for actions consistent with the joint motion.  In August 2010, the Court issued an order granting the motion. 

The issue of entitlement to service connection for congestive heart failure was remanded to the agency of original jurisdiction (AOJ) in December 2010, December 21013, and December 2014 for additional development to include development consistent with the joint motion.  The AOJ provided VA examinations in 2013 and 2014, and obtained medical opinions in 2014 and 2015, which addressed the Board's requests.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Veteran has submitted a waiver of AOJ consideration of additional pertinent evidence pursuant to 38 C.F.R. § 20.1304 (2015) in July 2009 and February 2012.     


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  The Veteran does not have ischemic heart disease.  

3.  No disease or chronic symptoms of a heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator were manifested during active service or were continuously manifested in the years after active service.  

4.  Cardiovascular disease did not manifest to a degree of ten percent within one year of service separation.  

5.  A heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator was diagnosed many years after active service and is not related to disease or injury or other event in active service. 





CONCLUSION OF LAW

The criteria for service connection for a heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided proper notice to the Veteran. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, despite having previously appealed the case to the Court of Appeals for Veterans Claims.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated and Social Security Administration records are associated with the claims file.  Private treatment records showing treatment for cardiovascular disorders and statements from the Veteran's treating cardiologists are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2008, June 2009, November 2013, and September 2014, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.

VA examinations were conducted in 2013 and 2014 and medical opinions were obtained in 2014 and 2015 as to whether the Veteran had ischemic heart disease and whether any current heart disorder manifested in active service or was related to active service.  The VA examinations and medical opinions were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination when the VA examination findings and medical opinions are considered together.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for ischemic heart disease and other specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases listed in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) and added Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, to the list of diseases associated with exposure to certain herbicide agents).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

Ischemic heart disease shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

3.  Analysis

Initially, the Board notes that the issue on appeal is entitlement to service connection for a heart disorder and this issue does not include the diagnosis of hypertension.  In a January 2010 Board decision, the Board denied service connection for congestive heart failure and hypertension.  As noted above, in an August 2010 Motion for Joint Remand, the parties to the appeal agreed that the Board's denial of entitlement to service connection for congestive heart failure should be vacated and that the Board's denial of entitlement to service connection for hypertension, to include as a result of exposure to herbicides, was not the subject of the motion and should not be disturbed.  The Court issued an order granting this motion in August 2010.  Thus, the Board has jurisdiction of the claim for service connection for a heart disorder and this claim does not include hypertension.  

The Veteran argues that he has ischemic heart disease and service connection is warranted on a presumptive basis.  He asserts that he had service in Vietnam during the Vietnam era.  Service records show that the Veteran had active service from February 1970 to September 1970 and he had 2 months and 21 days of foreign service.  The Veteran's Medical Board report indicates that the Veteran served in Vietnam on a 3 month tour.  The September 1970 Medical Board report indicates that the Veteran had approximately 8 months of active service and he was transferred from the Republic of Vietnam to the U.S. Naval Hospital in Japan on June 29, 1970 and was admitted with a diagnosis of abdominal pain.  He was medically evacuated on August 5, 1970 to the continental United States to the Naval Hospital in Camp Lejeune, North Carolina on August 13, 1970 with the diagnosis of abdominal pain.  The Veteran was subsequently discharged administratively due to the diagnoses of functional pyloro-duodenal irritability and diverticulum, esophageal, pulsion type.  The Board finds that this evidence shows that it is as likely as not that the Veteran served in the Republic of Vietnam during the Vietnam era, and the service requirements of 38 U.S.C.A. § 1116(a) are met.    

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current heart disorder manifested by congestive heart failure, nonischemic cardiomyopathy, supraventricular arrhythmia, valvular heart disease, and automatic implantable cardioverter defibrillator is not ischemic heart disease and the current heart disorder first manifested almost 18 years after service separation, and was not caused by or otherwise related to his active military service.  See the VA examination findings and medical opinions dated in May 2013, July 2014, August 2014, and July 2015, and the medical statements from the Veteran's private cardiologist, Dr. Usedom.    

Review of the record shows that during the Veteran's period of service, there were no findings of symptoms or diagnosis of a heart disorder.  The Veteran did not have a cardiovascular disability upon entrance examination.  A December 1969 enlistment examination report shows that examination of the heart was normal.  Chest x-rays were negative.  The September 1970 Medical Board report does not document a diagnosis of a heart disorder or disease.  The Veteran separated from service in September 1970.  

An April 1973 VA examination report indicates that the Veteran had blood pressure readings of 145/105, 140/110, and 145/110, in the sitting, recumbent, and standing positions.  The diagnosis was hypertensive vascular disease.  There was no diagnosis of ishemic heart disease.  Treatment records associated with the claims folder reveal that the Veteran continued to be treated for high blood pressure and subsequently developed congestive heart failure.  

In March 2000, the Veteran was hospitalized for complaints of worsening of shortness of breath.  He remained hospitalized for 5 days.  Discharge diagnoses in pertinent part were nonischemic cardiomyopathy, congestive heart failure, hypertension, and left bundle branch block.  See the March 2000 M. Mission Hospital records.   

The July 2000 VA examination report indicates that the diagnosis was congestive heart failure.  The Veteran was noted to have had a recent onset of sudden congestive heart failure without a known history of myocardial infarction.  

Social Security Administration (SSA) records obtained in conjunction with the Veteran's award reveal that his primary diagnosis was heart failure and his secondary diagnosis was cardiomyopathy.  He was found to be disabled by SSA from March 2000.  

An April 2001 medical record from the Veteran's private physician, a specialist in Internal Medicine, indicates that it was felt that the Veteran had ischemic cardiomyopathy possibly from longstanding hypertension.  It was noted that the Veteran had a cardiac catherization that revealed an ejection fraction of 15 percent and no mitral regurgitation.  The record indicates that the Veteran had a medical history of congestive heart failure, coronary disease (he has been on ACE inhibitor), hypercholesterolemia, and hypertension (he was apparently treated for a number of years).  The assessment after physical examination was cardiomyopathy presumed hypertensive and hypercholesterolemia.  See the Carolina Internal Medicine treatment records dated in April 2001.  

At his July 2009 hearing, the Veteran denied having experienced any heart problems while in the military.  He stated that he had undergone a complete heart work up in 1989 and was noted to have high blood pressure at that time.  He stated that he was told he had congestive heart failure in 2000.  He further reported that a defibrillator and pacemaker were inserted in 2005.  The Veteran testified that it was his belief that his hypertension and heart failure were related to the stress he incurred in service and his exposure to herbicides while in service.  

In a July 2009 letter, the Veteran's wife indicated that the Veteran left a healthy valiant young man and returned a quiet, nervous, stressed out and anxious person.  She noted that he could not sleep and leapt out of bed every night.  She reported that the Veteran became short of breath in the 1980s and was given blood pressure medication and that he was rushed to the hospital in 2000 with congestive heart failure and had open heart surgery in 2001.  

In a September 2009 letter, the Veteran's private cardiologist, Dr. Usedom, indicated that the Veteran had nonischemic cardiomyopathy.  He stated that it was his belief that the etiology of the Veteran's cardiomyopathy was idiopathic; he noted that stress might play a role, but he did not believe that the cause of the cardiomyopathy was known with confidence.  

The Veteran was afforded a VA examination in May 2013.  The diagnosis was non-ischemic cardiomyopathy as well as various complications.  The examiner indicated that this disorder began in 1988, many years after service.  The examiner stated that the Veteran had no complaints of this disorder while in service and had no disease or injury that made him prone to this condition while in service.  The examiner further noted that the Veteran had no ischemic events; as a non-ischemic cardiac condition, this was not a disease presumed to be Agent Orange associated.  The examiner opined that the Veteran's heart disease was less likely than not (less than 50 percent or greater probability) incurred in or caused by in service disease, injury or other event.

The Veteran was afforded another VA cardio examination in July 2014.  An addendum medical opinion was obtained in August 2014.  The diagnoses were congestive heart failure (date of diagnosis in 1988); supraventricular arrhythmia (date of diagnosis in 2001); valvular heart disease (date of diagnosis in 2000) and automatic implantable cardioverter defibrillator (date of diagnosis in 2005).  The examination report summarized the Veteran's medical history pertinent to the heart disease.  The Veteran stated that he had a diagnosis of congestive heart failure in about 1988 and he underwent a heart catherization.  He had another heart catherization in 2001.  He was treated at Duke for the cardiomyopathy.  In 2002, he had surgery to repair the mitral valve at Duke.  In 2005, he had an automatic implantable cardioverter defibrillator (AICD) placed, and its battery was replaced in 2010.  The Veteran reported that his congestive heart failure was stable, he had no edema, he was compliant with his diet and medications, and he walked at least 30 minutes a day for exercise.  The VA examiner opined that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease and the etiology was idiopathic.  The VA examiner indicated that the Veteran did not have a myocardial infarction, infectious cardiac conditions including active valvular infection, rheumatic heart disease, endocarditis, pericarditis, syphilitic heart disease, pericardial adhesions, or cardiac hypertrophy.   

The VA examiner was asked to render an opinion as to whether it was at least as likely as not that the Veteran's current heart disease was ischemic and whether the current heart disease was related to active service.  The VA examiner reviewed the claims file, considered the Veteran's medical history as noted above, and examined the Veteran.  The VA examiner opined that the current heart condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The VA examiner stated that the Veteran currently had nonischemic cardiomyopathy and this was not related to his period of active service.  The VA examiner stated that there was clear and conclusive documentation that the Veteran's congestive heart failure was nonischemic in nature.  The VA examiner noted that the December 1988 cardiac catheterization showed a normal left main coronary, left anterior descending coronary artery, and circumflex; the right coronary artery was dominant and normal; and there was no significant obstructive coronary artery disease.  The VA examiner noted that more than 11 years later, a second cardiac catheterization in March 2000 showed insignificant coronary artery disease.  The VA examiner indicated that the Veteran's nonischemic heart disease was caused by many years of untreated hypertension due to noncompliance with prescribed medication as well as lack of follow up with his medical provider, and this was more likely than not the cause of the valvular disease and afibrillation.  The VA examiner stated that the AICD was placed for primary prevention given that the Veteran is at risk for ventricular arrhythmias that are common in patients with heart failure and nonischemic cardiomyopathy. The VA examiner stated that the Veteran has paroxysmal afibrillation and mitral valve disease that are nonischemic in nature and the AICD implantation that was for the nonischemic cardiomyopathy.   

The VA examiner who conducted the August 2014 VA cardio examination also rendered an addendum medical opinion in July 2015.  The VA examiner was specifically asked to review the April 2001 treatment record from C. Internal Medicine Associates which noted ischemic cardiomyopathy.  The VA examiner was asked to indicate whether, after review of this report, any modification to the 2014 opinion that the Veteran's heart disease was non-ischemic in nature was warranted.  The VA examiner was also asked to indicate whether the Veteran has ever had ischemic heart.  The VA examiner noted in the opinions that the Veteran's medical records were reviewed and the Veteran's medical history and treatment history pertinent to the heart disorder are documented in the VA examination reports.   

The VA examiner opined that there was clear and conclusive documentation that the Veteran's congestive heart failure was nonischemic in nature.  The VA examiner again reviewed the December 1988 cardiac catheterization that showed normal left main coronary, left anterior descending coronary artery, and circumflex; and the right coronary artery was dominant and normal.  The second cardiac catheterization in March 2000 that showed insignificant coronary artery disease.  The VA examiner indicated that a note from Dr. Usedom, A. Cardiology Associates, dated in September 2009, clearly documents "nonischemic cardiomyopathy" and "nonobstructive coronary artery disease," and "etiology of his cardiomyopathy is idiopathic."  

The VA examiner opined that the April 2001 treatment record from C. Internal Medicine Associates note that shows a diagnosis of "ischemic cardiomyopathy" was either a differential diagnosis that is reasonable in the process of a work up in the setting of atrial fibrillation or a low ejection fraction; or more likely was an error in typing.  The VA examiner pointed out that page 3 of 14 under past medical history notes "1. congestive heart failure.  He is felt to have ischemic cardiomyopathy possibly from long standing hypertension."  The VA examiner indicated that if the cardiomyopathy was ischemic then there would be no reason to document "possibly from long standing hypertension" as this obviously notes that it is a nonischemic cardiomyopathy.  The VA examiner pointed out that on page 4 of 14 the same provider noted under assessment/plan  "1. cardiomyopathy presumed hypertensive."  The VA examiner stated that the "presumed hypertensive" is the suspected origin.  The VA examiner indicated that the term "ischemic cardiomyopathy" has been used to describe significantly impaired left ventricular function (left ventricular ejection fraction from 35 to 40 percent) that results from coronary artery disease.  The VA examiner noted that the Veteran has had the gold standard test for ischemic heart disease; he had two cardiac catherizations over 10 years apart that show nonischemic heart disease in the setting of normal coronaries.  The VA examiner stated that the Veteran's heart disease was clearly and unmistakably nonischemic in origin. 

The VA examiner also cited medical research that addresses the epidemiology and pathophysiology of nonischemic heart disease.  The VA examiner cited to the following abstract: 

The prevalence of nonischemic heart failure including idiopathic dilative cardiomyopathy is not well known.  It may vary considerably in different population sub-groups and geographic areas.  In ambulatory and hospitalized patients with clinically manifest heart failure primary cardiomyopathy is diagnosed in 2-15%, while in recent large scale therapeutic trials the proportion of patients with nonischemic heart failure ranged from 18% to 53%.  There is a relation between sex, age and etiology of chronic heart failure, nonischemic cardiomyopathy being more frequent in women and in younger individuals.  In contrast to ischemic heart failure, where the severity usually correlates with the extent of coronary artery lesions, the pathophysiology of cardiomyopathy is less clear.  Genetic factors, myocarditis from infectious agents, auto-immune mechanisms, cytokine activation, hormonal and metabolic influences can play a role.  The functional consequences of myocardial damage in nonischemic heart failure is a global instead of localized abnormality of ventricular contractility.  There is epidemiological evidence that in general the prognosis of nonischemic heart failure is better than in ischemic heart failure.  The mortality of patients with ischemic heart failure was usually higher in the placebo groups of recent heart failure trials than in patients with nonischemic etiology.  Furthermore, therapeutic responses to angiotensin-converting enzyme (ACE) inhibitors, beta-blockers, amlodipine and amiodarone were also different in some studies.  The outcome of nonischemic heart failure is better even in transplant candidates with the most advanced stages of heart failure, they survive longer and respond better to intensified drug regimens than patients with similar clinical severity of ischemic heart failure.  Thus, an early and precise diagnosis of the etiology of heart failure should be encouraged not only in clinical trials but also in every day patient management.  As more therapeutic options are developed, individualized drug selection for patients with various etiologies of heart failure may become possible.  Nonischemic heart failure: epidemiology, pathophysiology, and progression of disease, Journal of Cardiovascular Pharmacology, June 1999, at 33: S31-S35, available at www.ncbi.nlm.nih.gov/pubmed/10442682. 

The VA examiner also cited to the Journal of the American College of Cardiology as follows: 

The natural history of nonischemic cardiomyopathy is variable.  The evolution and prognosis of the disease may be determined by the underlying cause of the cardiomyopathy.  In one series of 1,230 patients referred for evaluation of unexplained cardiomyopathy, the etiology was found to be idiopathic (50%), myocarditis (9%), infiltrative myocardial disease, hypertension, human immunodeficiency virus, peripartum cardiomyopathy, connective tissue disease, substance abuse, doxorubicin-induced, and other causes (all <5%).  Patients With Recently Diagnosed Nonischemic Cardiomyopathy Benefit From Implantable Cardioverter-Defibrillators, The Journal of the American College of Cardiology, 2006, at 47(12):2477-2482, available at www.medscape.com/viewarticle/531892_4. 

The Board finds that the May 2013, July 2014, August 2014, and July 2015 VA medical opinions to have great evidentiary weight in deciding this appeal.  This matter was remanded in 2010, 2013, and 2014 to obtain medical evidence as to the nature of the current heart disorder and to clarify whether the current heart disorder was ischemic heart disease or nonischemic heart disease.  The Veteran was afforded two VA cardio examinations in 2013 and 2014 and VA medical opinions were obtained in 2014 and July 2015.  The VA examiners reviewed the Veteran's medical history including the service treatment records, the VA and private treatment records, and diagnostic tests reports, and examined the Veteran before rendering the medical opinions.  The VA examiner who conducted the July 2014 VA examination and rendered the August 2014 and July 2015 VA medical opinions reviewed and discussed the April 2001 private medical record, and explained specifically why the 2001 record did not establish ischemic heart disease.  

The VA examiners cited to the medical evidence and facts which supported the medical conclusion that the Veteran did not have ischemic heart disease and that the current heart disorder is not related to active service.  In the August 2014 VA medical opinion, the VA examiner indicated that there was clear and conclusive documentation that the Veteran's congestive heart failure was nonischemic in nature.  In the July 2015 VA opinion, the VA examiner stated that the Veteran's heart disease was clearly and unmistakably nonischemic in origin.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

For these reasons, the Board has assigned great probative weight to the VA medical opinions as the opinions reflect a comprehensive review of the entire evidentiary record.  The medical opinions are based on sufficient facts and data. See Prejean; supra and Nieves-Rodriguez; supra.  The Board also points out that the medical evidence from the Veteran's private cardiologists support the VA medical opinions.  See the September 2009 statement from Dr. Usedom and the March 2000 private M. Mission Hospital records.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have ischemic heart disease, but has nonischemic heart disease that first manifested many years after active service and is not related to disease, injury, or other event in active service.  

There is medical evidence that weighs in favor of the Veteran's claim.  In a November 2013 letter, the Veteran's representative noted that the April 2001 medical record from the Veteran's private physician notes that the Veteran was felt to have ischemic cardiomyopathy possibly from longstanding hypertension.  An April 2001 medical record from the Veteran's private physician indicates that it was felt that the Veteran had ischemic cardiomyopathy possibly from longstanding hypertension and the Veteran had a cardiac catherization that revealed an EF of 15 percent and no mitral regurgitation.  The record indicates that the Veteran had a medical history of congestive heart failure, coronary disease (he has been on ACE inhibitor), hypercholesterolemia, and hypertension (he was apparently treated for a number of years).  The assessment after physical examination was cardiomyopathy presumed hypertensive and hypercholesterolemia.  See the Carolina Internal Medicine treatment records dated in April 2001.  

In an April 2015 statement, the Veteran's attorney argued that medical evidence shows that the Veteran had coronary artery stenosis which according to his internet research encompasses ischemic heart disease.  The attorney submitted an April 2015 statement from Dr. Abraham, Assistant Professor of Medicine, Division of Cardiology, Duke University Medical Center.  Dr. Abraham stated that he was writing on behalf of the Veteran to outline his current cardiac health and the etiology of his congestive heart failure.  Dr. Abraham indicated that the heart failure group at Duke and the Durham VA medical have followed the Veteran since his initial diagnosis and continue to provide care for the cardiac condition.  Dr. Abraham indicated that the Veteran had undergone evaluation for the etiology of the heart failure and this evaluation included a coronary angiogram performed at Mission Hospital in March 2000 which revealed non-obstructive coronary artery stenosis.  It was noted that since his diagnosis, the Veteran has been managed medically with oral heart failure therapy.  

The Board finds that the VA medical opinions and examination findings dated in 2014 and 2015 and the medical evidence from Dr. Usedom and the Mission Hospital outweigh the April 2001 medical evidence.  As discussed above, the VA examiner reviewed the April 2001 medical record and the assessment of ischemic cardiomyopathy.  The VA examiner determined that the assessment was either differential diagnosis that was reasonable at that time or more likely was an error in typing.  The VA examiner based this determination upon the inconsistences in the April 2001 private medical records (as discussed in detail above) which may show an error in typing.  The VA examiner also based the determination upon the findings of the Veteran's two cardiac catherizations which were over 10 years apart and show nonischemic heart disease in the setting of normal coronaries.  The VA examiner indicated that the cardiac catherization is the gold standard test for ischemic heart disease.  The VA examiner concluded that the evidence of record was clear and unmistakable that the Veteran's heart disorder was nonischemic in origin.  

The Board also finds that the VA medical opinions and examination findings outweigh the attorney's April 2015 argument that the finding of non-obstructive coronary artery stenosis (as detected upon coronary angiogram in March 2000) is ischemic heart disease.  The Board notes that the VA examiner (who conducted the 2014 VA examination and rendered the medical opinions in 2014 and 2015) reviewed the March 2000 records from Mission Hospital.  The VA examiner concluded that the evidence of record was clear and unmistakable that the Veteran's heart disorder was nonischemic in origin. 

The Veteran's attorney is arguing that the mere presence of coronary artery stenosis is sufficient to mandate presumptive service connection.  The Board does not believe this is correct.  Looking specifically to the VA regulation, 38 C.F.R. § 3.309(e) provides that presumptive service connection is warranted for ischemic heart disease.  The provision then indicates in parentheses that conditions such a coronary artery disease may be included within the umbrella of ischemic heart disease.  However, the driving factor is ischemia, which, per Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium.  See 75 Fed. Reg. 12391 (2010).  As was noted, here, while the Veteran was found in 2000 to have coronary artery stenosis (albeit minimal), there was no showing that this condition impacted the Veteran's blood supply in anyway.  As noted, the Board has endeavored to obtain a number of medical opinions, but they have all concluded that the Veteran does not have ischemic heart disease.  The most recent VA opinion in 2015, which had the benefit of reviewing the findings from March 2000, explained specifically why the Veteran was not considered to have ischemic heart disease.  As such, the Board does not find the reference to coronary artery stenosis in 2000 to support a finding of service connection as it does not establish any ischemic feature in the stenosis. 

The Board finds that the VA medical opinions dated in August 2014 and July 2015 are more probative than the statements made by the Veteran's attorney, as the attorney lacks the medical expertise to diagnose ischemic heart disease.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no evidence that the attorney has medical expertise and he did not submit the internet articles he refers to in his statement.  The Board also points out that in the April 2015 statement, Dr. Abraham does not characterize the non-obstructive coronary artery stenosis as ischemic heart disease.  Further, the weight of the competent and credible evidence supports a finding that the Veteran's current heart disorder is nonischemic in nature not ischemic.  As discussed, the Board finds that the well-reasoned and comprehensive opinions by the VA examiner and the assessments by the private cardiologists (See the private records from Dr. Usedom dated in September 2009 and the Mission Hospital dated in March 2000) outweigh the limited probative value of the April 2001 assessment by the private physician and the assessment made in April 2015 by the Veteran's attorney.     

The Veteran himself asserts that his heart disease is ischemic heart disease.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about complex medical matters.  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of heart disease would involve objective clinical testing that the Veteran is not medically qualified to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, an opinion as to whether the current heart disease is ischemic or is related to active service falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

Thus, the Board finds that the claim of service connection for a heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  The weight of the evidence shows that the current heart disorder is nonischemic and therefore, this disability is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).

The Board finds that the weight of the competent and credible evidence establishes that the heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator first manifested almost 18 years after active service and is not related to disease or injury or other event in active service.  As noted, service treatment records do not document findings or diagnosis of cardiovascular disease.  

There is no competent evidence of a diagnosis of cardiovascular disorder within one year after service separation in September 1970.  The first clinical evidence of cardiovascular disease is 1988, almost 18 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of cardiovascular disease in service or since service separation.  The first clinical evidence of cardiovascular disease is 1988, decades after the Veteran's military service.  The Board finds that the service medical evidence and post service medical evidence show a lack of complaints, treatment, or diagnosis of cardiovascular disease for 18 years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  The Board notes that such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent and credible evidence shows that the current heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator is not related to injury, disease or other event in active service.  The 2013 and 2014 VA medical opinions establish that the current heart disorder is not related to injury, disease or other event in active service.  The Veteran's own assertions that the cardiovascular disease is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran has not provided or identified any medical nexus evidence to support his contentions.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator including as a presumptive disease or as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .


ORDER

Service connection for heart disorder to include congestive heart failure, nonischemic cardiomyopathy, supraventricular heart disease, and automatic implantable cardiovascular defibrillator is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


